Cuyahoga App. No. 80987, 2003-Ohio-652.
Discretionary appeal denied on Proposition of Law No. I.TL Lundberg Stratton and O’Connor, JJ., dissent, would allow Proposition of Law No. I, and would hold on this proposition of law for the decision in 2003-0302 and 2003-0362, Taylor v. Kemper Ins. Co., Cuyahoga App. No. 81360, 2003-Ohio-177.
Discretionary appeal allowed on Proposition of Law No. II and cause held for the decision in 2002-0579, Burkhart v. CNA Ins. Co., Stark App. No. 2001CA00265, 2002-0hio-903; briefing schedule stayed.
Resnick, F.E. Sweeney and Pfeifer, JJ., dissent.